DETAILED ACTION
Claims 1-15 and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on March 1, 2021 have overcome the previous prior art rejections. Also, the Terminal Disclaimer submitted on March 1, 2021 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance for the same reasons as indicated in the Office Action dated November 27, 2020. The previous Reasons for Allowance has been included below for easier reference.

As per claim 1, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “select a random access (RA) preamble for transmission to a second base station, the RA preamble selected being: an early data transmission (EDT) RA preamble if: uplink user plane data that is less than a transport block size is buffered in the memory for transmission, and an NCC received during suspension of the RRC connection is stored in the memory as the current NCC, and otherwise a non-EDT RA preamble". This limitation recites selecting an EDT RA preamble or a non-EDT RA preamble based on a set of criteria. The closest prior art of record is WO 2019134566 and CN 110012557 that teach transmitting an EDT RA preamble first and if a problem occurs then then non-EDT RA preamble is used. However, no selection process is performed to choose between the EDT RA preamble and the non-EDT RA preamble and the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 2-14 are considered to be allowable for the same reasons as cited above and for being dependent on an allowable base claim.

As per claim 15, claim 16 was previously indicated as being allowable and was incorporated into independent claim 15. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “determine that the uplink data is not present despite the data grant being included in the uplink grant due to a change in coverage enhancement (CE) level of the UE". The closest prior art of record includes US 

As per claim 17
WO 2019134566 and CN 110012557 that teach transmitting an EDT RA preamble first and if a problem occurs then then non-EDT RA preamble is used.
US 2018/0324869 teaches EDT with an uplink grant but does not enter an RRC_Connected state.
US 2020/0068547 teaches EDT as shown above in the rejection for claim 15.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
Claims 18-20 are allowable for the same reasons as cited above and for being dependent on an allowable base claim.

During the course of examination the examiner found these additional references: 
US 2019/0104553 teaches early data transmission.
US 2020/0187245 teaches early data transmission.
US 2020/0245362 teaches early data transmission and different coverage enhancement levels.
NPL “3GPP Release 15 Early Data Transmission” teaches early data transmission and non-EDT transmission, but was published after the effective filing date of the Instant Application.
US 2020/0367294 teaches early data transmission and non-EDT transmission.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498